                  Case 5:20-cv-02653-SVK Document 23 Filed 04/24/20 Page 1 of 1
                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     MadKudu Inc. et al
                                                       )   Case No: 5:20-cv-02653-SVK
                                                                    _______________
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE
 6                                                     )   (CIVIL LOCAL RULE 11-3)
     U.S. Citizenship and Immigration Services et al
                                                       )
 7
                                     Defendant(s).     )
                                                       )
 8
         I, Charles H. Kuck                       , an active member in good standing of the bar of
 9    Georgia                      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing:      MadKudu Inc. et al                      in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Zachary Nightingale                     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      365 Northridge Rd. Ste. 300                           180 Sutter St., 5th Fl
14    Atlanta, GA 30350                                     San Francisco, CA 94104
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (404) 816-8611                                        (415) 981-3000
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    ckuck@immigration.net                                 zn@vblaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: GA429940     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:      04/17/20                                            Charles H. Kuck
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Charles H. Kuck                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: April 24, 2020
                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
